DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
Response to Arguments
In the response filed 10/8/21, Applicant has amended claims 1, 4, 9, 12, 17 and 20, and has canceled claims 2, 3, 10, 11, 18 and 19.  Applicant’s arguments with respect to claims 1, 9 and 17 have been fully considered but are moot in view of the new ground of rejection which includes a newly applied reference to Prasad et al. which addresses Applicant’s amendment.
With respect to the double patenting rejection, as Applicant has elected to defer filing of a terminal disclaimer at this time, the rejection is maintained as detailed below.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25 or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 12-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,778,348. Although the claims at the claims of the ‘348 Patent anticipate the claims of the instant application.
Regarding application claims 1 and 5, see claims 1-3 and 19 of the ‘348 Patent.
Regarding application claims 4 and 6-8, see claims 4-7, respectively, of the ‘348 Patent.
Regarding application claims 9 and 13, see claims 8-10 and 20 of the ‘348 Patent.
Regarding application claims 12 and 14-16, see claims 11-14, respectively, of the ‘348 Patent.
Regarding application claim 17, see claims 15-17 and 21 of the ‘348 Patent.
Regarding application claim 20, see claim 18 of the ‘348 Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent App. Pub. No. 2015/0131563 in view of Davydov et al. U.S. Patent App. Pub. No. 2016/0212733 and Prasad et al. U.S. Patent App. Pub. No. 2014/0198750. 
Regarding claims 1 and 9, Guo discloses a method for a user equipment, UE, comprising processing circuitry (Fig. 7, ¶ [0380]) configured to cause the UE to receive signaling including one or more first Non-Zero Power, NZP, channel state information reference signals, CSI-RS, configuration for channel measurement, a second NZP CSI-RS configuration with K >=1 NZP CSI-RS resources for interference measurement, and a CSI interference measurement, CSI-IM, configuration for interference measurement (see ¶ [0091], Figs. 2a-2h), and providing CSI 
Davydov discloses providing CSI feedback associated with NZP CSI-RS and CSI-IM resources in response to a CSI feedback request (see ¶ [0020]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide CSI feedback in response to a CSI feedback request, as suggested by Davydov, in the method and UE of Guo, as it is a known method for providing feedback from a UE when required by a base station (see MPEP 2143.I.A).
Guo and Davydov also do not expressly disclose, responsive to the feedback request, measuring a downlink channel on a single first NZP CSI-RS resource corresponding to the first NZP CSI-RS configuration and measuring interference on each of the K NZP CSI-RS resources, the K NZP CSI-RS resources corresponding to interference measurements associated with K UE candidates for a multi-user multiple-input multiple-output (MU-MIMO) communication.
Prasad discloses a UE configured to provide CSI feedback for one NZP CSI-RS resource (see Fig. 2 – block 203) as well as interference estimates from NZP CSI-resources used for interference estimation associated with candidates for MU-MIMO communication (see ¶¶ [0046]-[0051]; blocks 201A, 201B, 205, 206, 208).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the measurement and CSI reporting of Prasad, in the method and UE of Guo and Davydov, in order 
Regarding claims 4 and 12, in the proposed combination, Guo discloses measuring interference on each of K NZP CSI-RS resources corresponding to the second NZP CSI-RS configuration, resulting in K interference power estimates (see abstract; ¶¶ [0028]-[0031]; Figs. 2a-2f), and Prasad further discloses that interference power can be determined in a MU-MIMO CSI computation (see ¶ [0051]).
Regarding claims 5 and 13, in the proposed combination, Davydov discloses providing a CSI report based on the CSI feedback request (see ¶ [0020]), and Guo discloses transmitting a CSI report based on the first NZP CSI-RS configuration, the second NZP CSI-RS configuration and the CSI-IM configuration (see abstract, ¶¶ [0026]-[0031]).
Regarding claims 6 and 14, in the proposed combination, Guo further discloses measuring interference on at least one CSI-IM resource corresponding to the CSI-IM configuration (see abstract, ¶¶ [0003]-[0005]).
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Davydov et al. and Prasad et al. as applied above, and further in view of Geirhofer et al. U.S. Patent App. Pub. No. 2013/0301450
Regarding claims 7 and 15, Guo in combination with Davydov and Prasad disclose a method and UE for receiving signaling and providing CSI feedback, as described above, but do not expressly disclose adding at least the K interference power estimates based on the K NZP CSI-RS resources and at least one interference power estimate based on at least one CSI-IM resource corresponding to the CSI-IM configuration to obtain a combined interference estimate.

Regarding claims 8 and 16, in the proposed combination, Geirhofer discloses that the CSI is based on the combined interference estimate (see ¶ [0097]) and the measured downlink channel (see ¶¶ [0070], [0084], [0088]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Prasad et al.
Regarding claim 17, Guo discloses a base station comprising processing circuitry (Fig. 6, ¶ [0367]) configured to cause the base station to signal to a user equipment (UE) to receive signaling including a first Non-Zero Power, NZP, channel state information reference signal, CSI-RS, configuration for channel measurement, a second NZP CSI-RS configuration for interference measurement, with K >=1 NZP CSI-RS resources, and a CSI interference measurement, CSI-IM, configuration for interference measurement (see ¶ [0134], Figs. 2a-2h), and receive a CSI feedback report from the UE, the CSI report being based at least in part on 
While Guo discloses transmitting a number of NZP CSI-RSs associated with the first and second NZP CSI-RS configurations (see Figs. 2a-2h), Guo does not expressly disclose that the CSI report includes measurement of a downlink channel on a single first NZP CSI-RS resource corresponding to the first NZP CSI-RS configuration, and measurement of interference on each of the K NZP CSI-RS resources, the K NZP CSI-RS resources corresponding to interference measurements associated with K UE candidates for a multi-user multiple-input multiple-output (MU-MIMO) communication.
As an initial matter of claim interpretation, it is noted that the contents of the CSI report received by the base station is not considered to limit the structure of the claimed base station itself.  Nonetheless, Prasad discloses a UE configured to provide CSI feedback for one NZP CSI-RS resource (see Fig. 2 – block 203) as well as interference estimates from NZP CSI-resources used for interference estimation associated with candidates for MU-MIMO communication (see ¶¶ [0046]-[0051]; blocks 201A, 201B, 205, 206, 208).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the measurement and CSI reporting of Prasad, in the base station of Guo and Davydov, in order to provide accurate measurements of inter-cell and intra-cell interference (see Prasad – abstract, ¶¶ [0002]-[0009]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Prasad et al. and Geirhofer et al.
Regarding claim 20, Guo in combination with Prasad disclose a base station signaling reference signals as described above, but do not expressly disclose that the CSI report is based on 
As a matter of claim interpretation, it is noted that the contents of the CSI report received by the base station is not considered to limit the structure of the claimed base station itself.  Nonetheless, Geirhofer discloses adding K interference power estimates based on K NZP CSI-RS resources and at least one interference power estimate on at least one CSI-IM resource to obtain a combined interference estimate, as Geirhofer states that the UE is configured to measure interference on multiple IMRs, that comprise NZP-CSI-RS resources (para. 0091), and that the separate interference estimates from selected NZP-RS resources are added to the baseline interference estimate formed based on the IMR to form a combined interference estimate transmitted by the UE as CSI feedback (see ¶¶ [0017], [0097]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize the combined interference estimate determined by Geirhofer, in the base station of Guo and Prasad, as it may reduce the need for dedicated CSI-IM resources (Geirhofer, ¶¶ [0096]-[0097]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prasad et al. U.S. Patent App. Pub. No. 2014/0198751 disclose a method in a base station for configuring a plurality of NZP CSI-RS resources and CSI processes for a UE.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/20/2021